   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 1 of 6 PageID #:9473




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KATHERINE BLACK,                  )
                                  )
           Plaintiff,             )                         Case No. 1:17-cv-00101
                                  )
        v.                        )                         Judge Matthew F. Kennelly
                                  )
CHERIE WRIGLEY, MELISSA COHENSON, )
BRIAN A. RAPHAN, P.C. and PAMELA  )
KERR,                             )
                                  )
           Defendants.            )

 DEFENDANTS CHERIE WRIGLEY, PAMELA KERR, MELISSA COHENSON AND
     BRIAN RAPHAN, P.C.’S RESPONSE TO PLAINTIFF’S MOTION FOR
   CERTIFICATIONS OF DOCUMENT PRODUCTION COMPLETENESS AND
             ALTERNATIVELY TO COMPEL PRODUCTION

       Defendants, Cherie Wrigley, Pamela Kerr, Melissa Cohenson, and Brian A. Raphan,

P.C.’s in Response to Plaintiff’s Motion for Defendants Certifications of Document Production

Completeness and Alternatively, to Compel Production (“Motion for Discovery Certifications”),

state as follows:

       1.      Plaintiff’s current counsel filed his appearance in this case on December 31, 2018.

See Dkt. No. 244. At the February 21, 2019, status hearing Plaintiff’s counsel informed this

Court that he intended to file a motion to compel additional documents from the defendants.

This Court accordingly entered an order that motions to compel were to be noticed for the next

status hearing on March 11, 2019. See Dkt. No. 257. Plaintiff’s counsel did not file any motion

to compel before the deadline.

       2.      At the March 11, 2019 status hearing, Plaintiff’s counsel again represented that he

intended to file a motion to compel additional documents from the defendants. This Court gave

Plaintiff’s counsel another bite at the proverbial apple and ruled that any motion to compel was


                                                1
   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 2 of 6 PageID #:9473




to be filed by March 15, 2019, and noticed for hearing on March 20, 2019. See Dkt. No. 258.

Plaintiff’s counsel again did not file any motion to compel before the deadline.

        3.      On March 15, 2019, Plaintiff filed a Motion for Leave to File Instanter Motion to

Compel. See Dkt. No 259.

        4.      On March 20, 2019, counsel for all parties met in this Court’s chambers on, inter

alia, Plaintiff’s Motion for Leave to File Instanter Motion to Compel. That same day, the Court

entered a minute order denying Plaintiff’s Motion for Leave, without prejudice for refiling once

there was an actual motion to present to the Court. See Dkt. No. 275.

        5.      Plaintiff’s counsel now, 63 days after the deadline entered by this Court, and 58

days after the March 20th Order, filed the Motion for Discovery Certifications.

        6.      Fact discovery has been closed since December 19, 2018. See Dkt. No. 238. The

trial date is currently set for July 16, 2019. Id.

        7.      “Courts have a legitimate interest in ensuring that parties abide by scheduling

orders to ensure prompt and orderly litigation.” Campania Mgmt Co. v. Rooks, Pitts, & Oust,

290 F.3d 843, 851 (7th Cir. 2002). The Federal Rules of Civil Procedure do not place a set time

limit on the outside date for bringing a motion to compel discovery. Last Atlantis Capital LLC v.

AGS Specialists, LLC, 71 F.Supp.3d 760, 763 (N.D. Ill. 2014); quoting In Re Sulfuric Acid

Antitrust Litigation, 231 F.R.D 331, 332-333 (N.D.Ill. 2005)(A motion to compel was denied

where it was filed on the last day of the discovery period). However, “motions to compel filed

after the close of discovery are almost-always deemed untimely.” Id. Further, “where a party

has waited to bring a motion to compel until the eve of a discovery deadline, the court is justified

in denying the motion.” Ridge Chrysler Jeep, LLC, v. Daimler Chrysler Servs., N. Am., LLC,




                                                     2
   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 3 of 6 PageID #:9473




2004 WL 3021842, at 6 (N.D. Ill. 2004)(The court denied a motion to compel discovery where

plaintiff filed it four days before the close of discovery).

        8.      Plaintiff’s counsel elected to not file a motion to compel, even though he sought

additional time to do so on several occasions, the last of which was March 15, 2019. See Dkt.

No. 258. To this end, Plaintiff’s counsel waited to file this motion until: 1) well after fact

discovery closed in December of 2018; 2) after expert discovery closed; 3) after the Court’s

grant of additional time to file a motion to compel; (4) after defendants’ summary judgment

motions have been fully briefed; and (5) less than 2 months before the July 15, 2019 trial date.

        9.      Regardless of the timing of Plaintiff’s motion, the certifications that Plaintiff now

seeks, are not required. Perhaps more importantly however, counsel for all defendants have

discussed, ad-nausea, and made it clear to Plaintiff’s counsel beginning in early 2019, that all

responsive and non-privileged documents have been produced. The certifications that Plaintiff

now seeks at this late stage of the case are not required, necessary, or relevant.

        10.     With respect to the alternative relief sought, i.e., Motion to Compel, courts have

denied similar motions to compel filed days before and/or days after a discovery deadline. See

In Re Sulfuric Acid, 71 F.Supp.3d at 332-42; and Ridge Chrysler Jeep, LLC, 2004 WL 3021842

at 6. (emphasis added). Here, Plaintiff’s counsel waited 9 weeks from the last deadline entered

by this Court, to file his Motion for Discovery Certifications, including an alternative motion to

compel. Finally, it is also telling that his motion offers no explanation whatsoever as to why he

elected to wait weeks after this Court’s deadlines to file his motion.

        11.     To suggest here that Plaintiff’s counsel waited until the “11th hour” to file his

motion would be extremely generous. Reopening fact discovery with the trial date less than 2

months away, with fully briefed summary judgment motions pending, would create extra costs



                                                   3
   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 4 of 6 PageID #:9473




for all parties, and substantially prejudice the defendants in this case.   Plaintiff’s motion

therefore, should be denied.

       WHEREFORE, for the foregoing reasons, Cherie Wrigley, Pamela Kerr, Melissa

Cohenson, and Brian A. Raphan, P.C., respectfully move this Court for an order denying

Plaintiff’s Motion for Defendants Certifications of Document Production Completeness and

Alternatively, to Compel Production.

                                                  Respectfully submitted,

                                                  By:    /s/ Paul A. Ruscheinski
                                                         Attorney for Defendants Melissa
                                                         Cohenson and Brian A. Raphan, P.C.

                                                  Thomas M. Crawford (#6210832)
                                                  Paul A. Ruscheinski (#6279731)
                                                  Litchfield Cavo LLP
                                                  303 West Madison Street, Suite 300
                                                  Chicago, Illinois 60606-3300
                                                  Telephone: (312) 781-6679
                                                  Facsimile: (312) 781-6630
                                                  E-Mail: crawford@litchfieldcavo.com
                                                  E-Mail: ruscheinski@litchfieldcavo.com




                                              4
   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 5 of 6 PageID #:9473




By:    /s/ Steve L. Baron             By:    /s/ Robert M. Fantone, Jr.
Attorney for Pamela Kerr                     Attorney for Cherie Wrigley

Steve P. Mandell (#6183729)                  Robert M. Fantone, Jr.
Steven. L Baron (#6200868)                   Andrew L. Mancilla
Mandell Menkes LLC                           Mancilla & Fantone LLP
1 N. Franklin, Suite 3600                    22nd Floor
Chicago, Illinois 60606                      260 Madison Ave.
Telephone: (312) 251-1000                    New York, NY 10016
E-Mail: sbaron@mandellmenkes.com             (646) 225-6686
E-Mail: smandell@mandellmenkes.com           robert@law-mf.com
                                             andrew@law-mf.com
                                             Admitted Pro Hac Vice




                                         5
   Case: 1:17-cv-00101 Document #: 331 Filed: 05/28/19 Page 6 of 6 PageID #:9473




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that a true and correct copy of Defendants
Cherie Wrigley, Pamela Kerr, Melissa Cohenson, and Brian A. Raphan, P.C.’s, in response to
Plaintiff’s Motion for Defendants Certifications of Document Production Completeness and
Alternatively, to Compel Production has been served via the CM/ECF system on May 28, 2019, to
the following attorneys of record:


               Donald L. Homyk                                  Steven P. Mandell
        Law Office of Donald L. Homyk                            Steven L. Baron
           6944 North Ionia Avenue                            Mandell Menkes LLC
               Chicago, IL 60646                       1 North Franklin Street, Suite 3600
                (773) 805-4393                                 Chicago, IL 60606
           donaldhomyk@gmail.com                                 (312) 251-1000
     Attorney for Plaintiff, Katherine Black             smandell@mandellmenkes.com
                                                          sbaron@mandellmenkes.com
                                                      Attorneys for Defendant, Pamela Kerr

          Robert Mario Fantone, Jr,
             Andrew L. Mancilla
       Murray Mancilla & Fantone, LLP
       260 Madison Avenue, 22nd Floor
            New York, NY 10016
               (646) 225-6686
            robert@mmf-law.com
           andrew@mmf-law.com


                                                    By:     /s/ Paul A. Ruscheinski
                                                            Attorney for Defendants Melissa
                                                            Cohenson and Brian A. Raphan, P.C.



Thomas M. Crawford (6210832)
Paul A. Ruscheinski (6279731)
LITCHFIELD CAVO LLP
303 W. Madison, Suite 300
Chicago, IL 60606
t 312-781-6679 (Crawford)
t 312-781-6602 (Ruscheinski)
f 312-781-6630




                                                6
